Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 1 of 18 PageID #:5

EXHIBIT A

 
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 2 of 18 PagelD #:6

#02329... FPMdmm 18/21/2019 20198-0097 Rev. 3/18
* . IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
: COUNTY DEPARTMENT-LAW DIVISION
ANGELA GRANDINETTI and No: 1916970
MARIO GRANDINETTI, re

Plaintits, Motion Call “F” Time: _9:30 a.m. Line #:

UBER TECHNOLOGIES, INC., a foreign corporation; and

ZEMIN LE, 2005 Trial Date:
Defendants.

 

**CASE MANAGEMENT ORDER**

**(Please check off all pertinent paragraphs and circle proper party name)**
(4231) 1. Written, 213(f(1), (f(2) and 214 discovery to be issued by or deemed waived,

 

 

 

 

 

 

 

 

 

 

    
 

 

 

(4296) 2. Written, 213(f)\(1), (f)\(2) and 214 discovery to be answered by ;
(4218) 3. Party depositions, fact 213(f)(1) and/or (2) depositions to be completed by ;
(4297) 4, Plaintiff to send list & addresses of treaters and HIPAA order to Defendant(s) by ;
(4288) 5. Subpoenas for treating physicians’ records/deps to be issued by or deemed waived;
(4218) 6. Treating physicians’ depositions to be completed by :
(4231) 7. All dispositive motions shall be filed no later than
(4296) 8. AI SCR 215 & 216 discovery completed by ;
(4206) 9, (Plaintiff) — (Defendant) — (Add. Party) shall answer 213 (£)(3) Interrogatories by ;
(4218) 10, Plaintiff's 213(f)(3) witnesses’ depositions to be completed by :
(4218) 11. Defendant's 213(f)(3) witnesses’ depositions to be completed by :
(4218) 12. Add. Party’s 213(f)(3) witnesses’ depositions to be completed by :
(4295) . ALI fact discovery, SCR 213(f\(1) and/or SCR 213 (f)(2) discovery is closed. (Circle if applicable)
(4328) L Cy 14. The matter is continued for subsequent Focused Case Management Conference on

at — AMM | in Room 2201 for: . 4

ny git-ObrSper Service (B)___ Appearance of Defendants (C)___ Case Value

‘ (D Pleadings Status (E)____ Discovery Status (F)____ Pre-Trial/Settlement

(G)_’s Mediation Status (H) ___ Trial Certification (1) Other:
(4005) 15. Case is DWP’d 404d} | "The case 2 igwoluntaily dismissed pursuant to 735 IL CS 5/2-1009
(4331) 16. Case is stricken from (4284) Motion Stricken (4330) Case stricken from

_ CMC Call Withdrawn from Call Motion Call

NAME: Francis Patrick Murphy/Corbey & Demetrio, P.C. ENTER: CXt(5 ted ° / t ” OMAP

ADDRESS: 33. N. Dearborn, 21% Floor, Chicago, IL 60602
PHONE: (312) 346-3191

 

 

ATTY ID#: 02329 “ry, me
ATTY FOR PARTY: Plaintiff(s) JUDGE Of NO.
NOTICE: “Fle

*COPIES OF ALL PRIOR CMC ORDERS MUST BE Ag a
BROUGHT TO ALL CMC COURT DATES ley, Chany,

 

 

*FAILURE OF ANY PARTY TO COMPLY WITH THIS “ips
CMC ORDER WILL BE BASIS FOR SCR 219 (C) 83,
SANCTIONS, FAILURE OF ANY PARTY TO ENFORCE

THIS CMC ORDER WILL CONSTITUTE A WAIVER OF
SUCH DISCOVER BY THAT PARTY.

 

 

 
PIL WAC. oI nN AUS LOU

Civil Action Cover Sheet #02329 FPMidmm

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 3 of 18 PagelID #:7

G/IIROIP ersonzueyygos7

(Rev, 6/19/03) CCL 0520

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

 

 

COUNTY DEPARTMENT - LAW DIVISION FILED
6/24/2019 3:19 PM
ANGELA GRANDINETTI and olnourreretie
MARIO GRANDINETTI
’ . COOK COUNTY, IL
Plaintifts, 20191006970
v. No2019L006970
5530448
UBER TECHNOLOGIES, INC., a foreign corporation; and
ZEMIN LI,
Defendants.
CIVIL ACTION COVER SHEET
A Civil Action Cover Sheet shall be filed with the complaint in all civil actions. The
information contained herein is for administrative purposes only and cannot be introduced
into evidence. Please check the box in front of the appropriate general category and then
check the sub-category thereunder, if applicable, which best characterizes your action.
Jury Demand &Yes CINa
bs) PERSONAL INJURY/WRONGFUL DEATH
& 027 Motor Vehicle ,
CO 040 Medical Malpractice (FILE STAMP)
QO 047 Asbestos
C1 048 Dram Shop
C1 049 Product Llabitity u co RCIA GATION
0 051 Construction Injuries (including Structural Work Act, ©] 002 Breach of Contract
~ Road Construction Injuries Act and negligence) 0 070 Professional Malpractice
OC 052 Railroad/FELA (other than legal or medical)
0 053 Pediatric Lead Exposure © 071 Fraud
(061 Other Personal Injury/Wrongful Death ’ © 072 Consumer Fraud
C 063 Intentional Tort OC 073 Breach of Warranty
C1 064 Miscellaneous Statutory Action C1 074 Statutory Action
(Please Specify Below) ° (Please Signify Below**)
0 065 Premises Liability C1 075 Other Commercial Litigation
C1 078 Fen-phen/Redux Litigation (Please Signify Below**)
(1 199 Siticone Implant C) 076 Retaliatory Discharge
O 062 PROPERTY DAMAGE Cl = 977__LIBEL/SLAND
O 066 LEGAL MALPRACTICE O OTHER ACTIONS
CF 979 Petition for Qualified Orders
O TAX & MISCELLANEOUS REMEDIES . 0 084 Petition to Issue Subpoena

 

1 007 Confession of Judgment

ZF 008 Replevin

D009 Tax

0 015 Condemnation

0 017 Detinue

C) 029 Unemployment Compensation
(2 036 Administrative Review Action ¢

’ 01 085 Petition to Register Foreign Judgement

C) 099 All Other Extraordinary Remedies

ke

1 100 Petition for Discovery

 

   

 

Francis Patrick Murphy

& Attomey No. 022329 © Pro Se 99500

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
RILEY VATE bfz4f4U01Y STS PM ZUTYLOUBY SU

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 4 of 18 PagelD #:8

#023290 FPM\dmm 6/13/2019 . Z019N-0097

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS fI55D a sg py
COUNTY DEPARTMENT - LAW DIVISION DOROTHY BROWN
‘CIRCUIT CLERK

' ANGELA GRANDINETTI and - COOK COUNTY, fL

MARIO GRANDINETT]I, 2018L0G6970
Plaintiffs,
v, No2019L006970

UBER TECHNOLOGEES, INC.,
"a foreign corporation; and
ZEMIN LI,

 

Defendants.

JURY DEMAND

The undersigned hereby demands tria] by jury,

Fat Wirt Muhy

Francis Patrick Murphy

Francis Patrick Murphy

' CORBOY & DEMETRIO, P.C.

Attomeys for Plaintiffs

33 North Dearborn Street, 21st Floor
Chicago, Illinois 60602

(312) 346-3191

Firm I.D. No.

Primary E-Mail: ccfilina@corbovdemettio.com

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
MiLoy VAIO. Ue cue Oe om AV ILOorY

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 5 of 18 PageID #:9

 

 

402329 FPMidmm _ 6/13/2019 2019N-9097
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 94/019 3:19 PM
COUNTY DEPARTMENT - LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
ANGELA GRANDINETTI and | COOK COUNTY, IL
MARIO GRANDINETTI, 2019L006970
. Plaintiffs,

v. No, 2019L006970
UBER TECHNOLOGIES, INC.,
a foreign corporation; and
ZEMIN LI,

Defendants. PLAINTIFFS DEMAND TRIAL BY JURY
COMPLAINT AT LAW

Plaintiff, ANGELA GRANDINETTI and MARIO GRANDINETTI, and each of them,
by and through their attorneys, CORBOY & DEMETRIO, P.C., complaining of defendants,

UBER TECHNOLOGIES, INC., a foreign corporation (hereinafter “UBER”); and ZEMIN LI,

and each of them, state:

COUNT

Negligence ~ Uber: Li

1, On April 7, 2019, Orleans Street was a public roadway which ran in a north/south
direction, and Hubbard Street was a public roadway which ran in a westerly direction, and these
public roadways intersected in the City of Chicago, County of Cook, State of Illinois.

2. On and before April 7, 2019, defendant, UBER, was a transportation network
company and offered ride-sharing matches between riders and drivers using its Uber app.

3. On April 7, 2019, defendant, ZEMIN LI, was operating a motor vehicle under the
Uber driver app and accepted a ride request from plaintiff ANGELA GRANDINETTI.

4, At the time and place aforesaid, plaintiff, ANGELA GRANDINETTI, was a

passenger in the vehicle operated by defendant, ZEMIN LI,
TIL VAI OSU IS IY PM ZU PeLuuOoru

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 6 of 18 PagelD #10

4, At the time and place aforesaid, plaintiff, ANGELA GRANDINETTI, was a
passenger in the vehicle operated by defendant, ZEMIN LI.

5, At the time and place aforesaid, defendant, ZEMIN LI, owned and operated a
motor vehicle in a northbound direction along and upon Orleans Street.

6. At the time and place aforesaid, Michael Reinhart owned and operated a motor
yehicle in a westbound direction along and upon Hubbard Street. |

7. At the time and place aforesaid, the front of the vehicle operated by Michael
Reinhart came into contact with the passenger side of the vehicle operated by defendant, ZEMIN
LI.

8. At the time and place aforesaid, defendant, ZEMIN LI, had the duty to exercise
ordinary care in the operation of his vehicle. |

9, At the time and place aforesaid, defendant, ZEMIN LI, was an agent of defendant,
UBER. | .

10. At the time and place aforesaid, defendants, UBER and ZEMIN LI, and each of
them, did then and there do one or more of the following acts or omissions: |

a. entered the intersection on the red light;

b, failed to yield the right-of-way to vehicles which had a
steady green light; and

c, failed to keep a proper lookout.
11. As a direct and proximate cause of one or more of the above, plaintiff, ANGELA

GRANDINETTI, sustained injuries of a personal and pecuniary nature.
PILCYVAIC OAHU IY JY EM ZU SLUOUboSU

WHEREFORE, plaintiff, ANGELA GRANDINETTI, demands judgment against

defendants, UBER TECHNOLOGIES, INC., a foreign corporation; and ZEMIN LI, and each of

_ them, for a sum of money in excess of FIFTY THOUSAND ($50,000.00) DOLLARS.

COUNT II
Negligence — Loss of Consortium - Uber; Li.

1. On April 7, 2019, Orleans Street was a public roadway which ran in a north/south
direction, and Hubbard Street was a public roadway which ran in a westerly direction, and these
public roadways intersected in the City of Chicago, County of Cook, State of Hlinois,

2, On and before Apri! 7, 2019, defendant, UBER, was a transportation network
company and offered ride-sharing matches between riders and drivers using its Uber app.

3. On April 7, 2019, defendant, ZEMIN LI, was operating a motor vehicle under the
Uber driver app and accepted a ride request from Angela Grandinetti

4, At the time and place aforesaid, Angela Grandinetti was a passenger in the vehicle
operated by defendant, ZEMIN LI.

5, At the time and place aforesaid, defendant, ZEMIN LI, owned and operated a
motor vehicle in a northbound direction along and upon Orleans Street.

6, At the time and place aforesaid, Michael Reinhart owned and operated a motor
vehicle in a westbound direction along and upon Hubbard Street,

7. At the time and place aforesaid, the front of the vehicle operated by Michael
Reinhart came into contact with the passenger side of the vehicle operated by defendant, ZEMIN
LI. |

8, -At the time and place aforesaid, defendant, ZEMIN LI, had the duty to exercise

ordinary care in the operation of his vehicle,
FILED DALE: 62472019 3:19 PM «20719L006970

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 8 of 18 PagelD #:12

9. At the time and place aforesaid, defendant, ZEMIN LI, was an agent of defendant,
UBER. |
10, At the time and place aforesaid, defendants, UBER and ZEMIN LI, and each of
them, did then and there do one or more of the following acts or omissions:
2, entered the intersection on the red light;

b, failed to yield the right-of-way to vehicles which had a
steady green light; and

oF failed to keep a proper lookout.

11. Asadirect and proximate cause of one or more of the above, Angela Grandinetti
sustained injuries of a personal and pecuniary nature,

12. On April 7, 2019, plaintiff, MARIO GRANDINETTI, was the lawfully wedded
spouse of Angela Grandinetti; and as a further proximate cause of one or more of the acts or
omissions in Paragraph 10 above, plaintiff, MARIO GRANDINETTI, has suffered the loss of
consortium of his spouse, Angela Grandinetti.

WHEREFORE, plaintiff, MARIO GRANDINETTI, demands judgment against

defendants, UBER TECHNOLOGIES, INC., a foreign corporation; and ZEMIN LI, and each of

them, for a sum of money in excess of FIFTY THQ ND ($50,000.0 OLLARS.

Francis Patrick Murphy |

Francis Patrick Murphy
Corboy & Demetrio, P.C.
Attorneys for Plaintiffs

_ 33 North Dearborn Street, 21st Floor

Chicago, Illinois 60602

(312) 346-3191

Firm LD, No, 02329

Primary E-Mail: ccfiling@corboydemetrio.com

4
TILEV VAIL 444019 SIS PM ZU ISLUUOS SU

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 9 of 18 PagelD #:13

 

#02329 —-6/1322019 FPM\dmm 20(19N-0097
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS FILED
COUNTY DEPARTMENT - LAW DIVISION 8/24/2019 3:19 PM

DOROTHY BROWN
CIRCUIT CLERK

ANGELA GRANDINETTI and
| COOK COUNTY, IL
MARIO GRANDINETTI, | 2019L006970
Plaintiffs,
¥, No, 20191006970

UBER TECHNOLOGIES, INC.,
a foreign corporation, and
ZEMIN LI, .

 

Defendants,
AFFIDAVIT
I, FRANCIS PATRICK MURPHY, state under oath
l. Jam an attorney associated with Corboy & Demetrio, P,C. and am responsible for filing
of the Complaint at Law in this matter.

2, The total of money damages sought by plaintiffs does exceed $50,000.00, exclusive of

[vid aly

Uv CORBOY & DEMETRIO, P.C.
By: Francis Patrick Murphy

interest and costs.

  
 
     
    

SUBSCRIBED and SWORN to before me
thistfeAday of umes 20 19 .

 
 

"OFFICIAL SEAL"

KATHLEEN SC
Nolary Public, State i we

My Commisston Expltes 03-18-2024

Aah ban Sahat,

NOTARY PUBLIC

Francis Patrick Murphy

CORBOY & DEMETRIO, P.C.

Attomeys for Plaintiffs

33 North Dearborn Street, 21st Floor

Chicago, Ilinois 60602

(312) 346-3191

Firm LD, No, 02329

Primary E-Mail: cefiling@corboydemetrio.com
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 10 of 18 PagelD #:14 -

SHERIFF'S OFFICE OF COOK COUNTY
- AFFIDAVIT OF SERVICE

 

CASE NUMBER: ° 2019L006970 SHERIFF NUMBER: 03135680 MULT.SER: 2 DOC, TYPE: LAW
DIE DATE: 07/17/2019 RECEIVED DATE: 06/25/2019 FILEDDATE: 06/24/2019 DIST: 604

- DEFENDANT: UBER TECHNOLOGIES INC ; PLAINTIFF: © GRANDINETT!, ANGELA AND MARIO
ADDRESS: 208 § LASALLE ATTORNEY: CORBOY & DEMETRIO
CITY: CHICAGO ADDRESS: 208N DEARBORN 21STFL
STATE: IL ZIPCODE: 60604 , CITY: CHICAGO
ATTACHED FEE AMT: STATE: IL ZIP CODE; 60602

SERVICE INFORMATION; RM 801 C/O CT CORPORATION SYSTEM

 

| CERTIFY THAT t SERVED THE DEFENDANT/RESPONDENT AS FOLLOWS:
(1) PERSONAL SERVICE: BY LEAVING A COPY OF THE WRIT/ORDER WITH THE DEFENDANT/RESPONDENT
C PERSONALLY, AND {NFORMING DEFENDANT/RESPONDENT OF CONTENTS.
_—_ (2) SUBSTITUTE SERVICE: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT AT THE DEFENDANT'S USUAL
PLACE OF ABODE WITH A FAMILY MEMBER OR PERSON RESIDING THERE, 13 YEARS OR OLDER, AND INFORMING
C1 THAT PERSON OF THE CONTENTS OF THE SUMMONS. ALSO, A COPY OF THE SUMMONS WAS MAILED TO THE
~~~ DEFENDANT AT HIS OR HER USUAL PLACE OF ABODE ON THE DAY OF _ 20.
(3) UNKNOWN OCCUPANTS: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT NAMING "UNKNOWN
oO OCCUPANTS" WITH A PERSON OF THE AGE OF 13 OR UPWARDS OCCUPYING SAID PREMISE,
(4} CORP/CO/BUS/PART: BY LEAVING THE APPROPRIATE NUMBER OF COPIES OF THE SUMMONS, COMPLAINTS,
INTERROGATORIES, JUDGMENTS, CERTIFICATIONS AND NOTICES WITH THE REGISTERED AGENT, AUTHORIZED
— PERSON OR PARTNER OF THE DEFENDANT CORPORATION .___ COMPANY___ BUSINESS ___ PARTNERSHIP ___

o (5) PROPERTY RECOVERED: NO ONE PRESENT TO RECEIVE ORDER OF COURT. ORDER POSTED IN PLAIN VIEW.

— (6) 5.0.S/0.0.1.: BY LEAVING THE SUMMONS AND COMPLAINT WITH THE SECRETARY OF THE STATE/DIRECTOR OF
OO INSURANCE.OF THE STATE OF ILLINOIS, AN AGENT OF SAID DEFENDANT LISTED ABOVE. ANY AGENT OF SAID
— CORPORATION NOT FOUND IN THE COUNTY OF COOK,
7) CERTIFIED MAIL
— 444% COMPLETE THIS SECTION IF WRIT IS A THIRD PARTY CITATION/GARNISHMENT ****

(8) AND BY MAILING ON THE ___ DAY OF 20 _ A COPY OF THE THIRD PARTY GARNISHMENT/CITATON
™~ SUMMONS -AND NOTICE TO THE JUDGMENT DEBTOR'S LAST KNOWN ADDRESS AS INDICATED IN THE NOTICE
WITHIN (2) BUSINESS DAYS OF SERVICE UPON GARNISHEE/THIRD PARTY DEFENDANT.

 

THE NAMED DEFENDANT WAS NOT SERVED FOR THE GIVEN REASON BELOW:

 

 

 

1 (o1j)nocontactT 0 (05) WRONG ADDRESS O (09) DECEASED
O (02) MOVED (06) NO SUCH ADDRESS , 0 (10) NO REGISTED AGENT
O (03) EMPTY LOT 0 (07) EMPLOYER REFUSAL 0 (11) OUT OF COOK COUNTY
CO = (04) NOT LISTED O (08) CANCELLED BY PLAINTIFF ATTY O (12) OTHER REASON (EXPLAIN)
_ EXPLANATION:
WRIT SERVED ON: KSTARKS - ATTEMPTED SERVICES
SEX: F RACE: BL AGE: 40 Date Time Star #

THIS 03 DAYOF July 20 19
TIME: 10:00 AM

 

THOMAS J. DART,
SHERIFF, BY: /S/ THOMAS, JOSHUA D/S #11069 , DEPUTY

Page 1 of 2
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 11 of 18 PageID #:15

SHERIFF'S OFFICE OF COOK COUNTY
AFFIDAVIT OF SERVICE

 

CASE NUMBER: 2019L006970 SHERIFF NUMBER: 03135680 MULT.SER.: 2 DOC. TYPE: LAW
DIEDATE; 07/17/2019 RECEIVED DATE; 06/25/2019 FILED DATE: 06/24/2019 DIST: 604

Date Time Star #

Page 2 of 2
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 12 of 18 PageID #:16

SHERIFF'S OFFICE OF COOK COUNTY
AFFIDAVIT OF SERVICE

 

CASE NUMBER: 20191006970 SHERIFF NUMBER: 03135679 MULT.SER: 2 DOC. TYPE: LAW
DIEDATE: 07/17/2019 RECEIVED DATE: 06/25/2019 FILEDDATE: 06/24/2019  OIST: 616

DEFENDANT: LI, ZEMIN MR PLAINTIFF: © GRANDINETTI, ANGELA AND MARIO
ADDRESS: 239 W 18TH ATTORNEY; CORBOY & DEMETRIO

CITY: CHICAGO , ADDRESS: 239 N DEARBORN 218TFL

STATE: iL ZIP CODE: 60616 CITY: CHICAGO

ATTACHED FEE AMT: STATE: IL ZIP CODE: 60602

SERVICE INFORMATION: RM 801

 

| CERTIFY THAT | SERVED THE DEFENDANT/RESPONDENT AS FOLLOWS:
(1) PERSONAL SERVICE: BY LEAVING A COPY OF THE WRIT/ORDER WITH THE DEFENDANT/RESPONDENT
oO PERSONALLY, AND INFORMING DEFENDANT/RESPONDENT OF CONTENTS, |
(2) SUBSTITUTE SERVICE: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT AT THE DEFENDANT'S USUAL
PLACE OF ABODE WITH A FAMILY MEMBER OR PERSON RESIDING THERE, 13 YEARS OR OLDER, AND INFORMING
O THAT PERSON OF THE CONTENTS OF THE SUMMONS. ALSO, A COPY OF Ming SUMMONS WAS MAILED TO THE
“~~ DEFENDANT AT HIS OR HER USUAL PLACE OF ABODE ON THE DAY OF _
(3) UNKNOWN OCCUPANTS: BY LEAVING A COPY OF THE SUMMONS AND 1D COMPLAINT NAMING "UNKNOWN
oO OCCUPANTS" WITH A PERSON OF THE AGE OF 13 OR UPWARDS OCCUPYING SAID PREMISE.
(4) CORP/CO/BUS/PART: BY LEAVING THE APPROPRIATE NUMBER OF COPIES OF THE SUMMONS, COMPLAINTS,
oO INTERROGATORIES, JUDGMENTS, CERTIFICATIONS AND NOTICES WITH THE REGISTERED AGENT, AUTHORIZED
—- PERSON OR PARTNER OF THE DEFENDANT CORPORATION____COMPANY___ BUSINESS___s PARTNERSHIP___

{5} PROPERTY RECOVERED: NO ONE PRESENT TO RECEIVE ORDER OF COURT. ORDER POSTED IN PLAIN VIEW.

oO.
—— (6) 5.0.5/D.0.L: BY LEAVING THE SUMMONS AND COMPLAINT WITH THE SECRETARY OF THE STATE/DIRECTOR OF
tO «INSURANCE OF THE STATE OF ILLINOIS, AN AGENT OF SAID DEFENDANT LISTED ABOVE. ANY AGENT OF SAID
~—= CORPORATION NOT FOUND IN THE COUNTY OF COOK,
oO

(7) CERTIFIED MAIL
ee COMPLETE THIS SECTION IF WRIT tS A THIRD PARTY CITATION/GARNISHMENT ****

{8} AND BY MAILING ON THE___- DAY OF 20 A COPY OF THE THIRD PARTY GARNISHMENT/CITATON
SUMMONS AND NOTICE TO THE JUDGMENT DEBTOR'S LAST KNOWN ADDRESS AS INDICATED IN THE NOTICE
WITHIN (2) BUSINESS DAYS OF SERVICE UPON GARNISHEE/THIRD PARTY DEFENDANT.

 

THE NAMED DEFENDANT WAS NOT SERVED FOR THE GIVEN REASON BELOW:

 

 

 

 

ZL (01)NOCONTACT DO (05) WRONG ADDRESS O (09) DECEASED
0 (02) MOVED (06) NO SUCH ADDRESS 1 (10) NO REGISTED AGENT -

O (03) EMPTY LOT DO (07) EMPLOYER REFUSAL O (11) OUT OF.COOK COUNTY
O (04)NOTLISTED © (08) CANCELLED BYPLAINTIFFATTY = [1 (12) OTHER REASON (EXPLAIN)
EXPLANATION:

WRIT SERVED ON: | ATTEMPTED SERVICES
SEX: RACE: AGE: Date Time Star #
THIS 16 DAYOF July 20 19

TIME:

THOMAS J. DART,
SHERIFF, BY: /S/ | ROMERO, ROBERT #11526 , DEPUTY

Page lof 2
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 13 of 18 PageID #:17

SHERIFF'S OFFICE OF COOK COUNTY
AFFIDAVIT OF SERVICE

 

CASE NUMBER: _ 20191006970 SHERIFF NUMBER: 03135679 MULT.SER: 2 DOC. TYPE: LAW
DIE DATE: 07/17/2019 RECEIVED DATE: 06/25/2019 FILED DATE; 06/24/2019 DIST: 616

Date Time Star #

Page 2 of 2
PILCY VAIO. VOU ZUIS +00 ON AU ryLuuogr

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 14 of 18 PagelID #:18

FIRM ID 16741
FILED
7/31/2019 4:33 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

COUNTY DEPARTMENT—LAW DIVISION SA oun L
ANGELA GRANDINETTI and 2019L006970
MARIO GRANDINETTI,
Plaintiffs,
Y. Case No, 2019 L 006970
UBER TECHNOLOGIES, INC,,
a Foreign Corporation; and ZEMIN LI,
Defendants. ,

APPEARANCE

The undersigned and the law firm of Wilson Elser Moskowitz Edelman & Dicker LLP
hereby enter the appearances of Uber Technologies, Inc. as a Defendant i in the above-entitled cause
and our own as general counsel and trial counsel.

/s/ Stefanie Ferrari

Loren 8. Cohen

Bret D. Franco

Stefanie Ferrari

Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street, Suite 3800

Chicago, Illinois 60603-5016.

312.704.0550 main
loren.cohen@wilsonelser.com
bret.franco@wilsonelser,com
stefanie.ferrari@wilsonelser.com

 

Attorneys for Uber Technologies, Inc.

Under the penalties as provided by law pursuant to 735 ILCS 5/1-109, I certify that a copy
of the within instrument was served on all parties who have appeared and have not heretofore been
found by the Court to be in default for failure to plead.

/s/ Stefanie Ferrari

2751239v. |
FILED DALE: 7731/2019 4:33 PM = 2078L006970

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 15 of 18 PagelID #:19

~ FIRM ID 16741
FILED
7/31/2019 4:33 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

COUNTY DEPARTMENT—LAW DIVISION COOK COUNTY IL

ANGELA GRANDINETTI and oo 2019L006970
MARIO GRANDINETTI,

Plaintiffs, .
Vv. a Case No. 2019 L, 006970
UBER TECHNOLOGIES, INC.,
a Foreign Corporation; and ZEMIN LI,

Defendants.

NOTICE OF ROUTINE MOTION

Please take notice that, on August 2, 2019 at 8:45 a,m., we shall appear before the

‘Honorable Judge Moira Susan Johnson in Courtroom 2201 of the Richard J, Daley Center in

Chicago Illinois, and then and there present Defendant Uber Technologies, Inc.’s Routine Motion
for Extension of Time to Answer or Otherwise Plead, a copy of which is hereby served upon you.

UBER TECHNOLOGIES, INC.

By:_/s/ Stefanie L. Ferrari
Loren §. Cohen
Bret D. Franco
Stefanie L. Ferrari
Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street, Suite 3800 ©
Chicago, Illinois 60603-5016
312.704.0550
Loren,Cohen@wilsonelser.com
Bret.Franco@wilsonelser.com
Stefanie. Ferrari@wilsonelser.com

Certificate of Service

Under penalties.as provided by law pursuant to 735 ILCS 5/1-109, the undersigned certifies
that, on July 31, 2019, she submitted to the Court for filing a true and correct copy of the foregoing
instrument. Once accepted by the Court, this instrument will be served on the parties of record via
File & Serve IL email notification.

Francis Patrick Murphy
CORBOY & DEMETRIO

33 N Dearborn St—21" Floor
Chicago IL 60602
312.346.3191
octiling(@corboydemetrio,com

‘si Aimée LaFave

 

2750656v.1
Pde Wr, eI Sao

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 16 of 18 PagelD #:20

FILED ;
; 7/31/2019 4:33 PM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS COUT CLERC
COUNTY DEPARTMENT—LAW DIVISION COOK COUNTY. IL
. 2019L006970
ANGELA GRANDINETTI and
MARIO GRANDINETTI,
Plaintiffs,
Vv. Case No. 2019 L 006970
UBER TECHNOLOGIES, INC.,:
a Foreign Corporation; and ZEMIN LI
Defendants.

 

DEFENDANT UBER TECHNOLOGIES, INC,’S ROUTINE MOTION FOR
EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

Defendant Uber. Technologies, Inc, by its attorneys, Wilson Elser Moskowitz Edelman &
Dicker LLP, pursuant to 735 ILCS 5/2-1007 and {Illinois Supreme Court Rule 183, move this Court
for an extension of time, up to and including August 30, 2019, within which to answer or otherwise
plead to Plaintiff's Complaint. In support of its motion, Defendant states as follows:

1, Defendant was served with Plaintiff's Complaint on or about July 3, 2019.

2. Wilson Elser Moskowitz Edelman & Dicker LLP (“Wilson Elser”) was recently
retained by Defendant to defend its interests in the above-referenced matter.

3, . Wilson Elser filed its appearance on behalf of Defendant on July 31, 2019.

4, In order to adequately investi gate this matter and respond to the Complaint,
Defendant requests an additional twenty-eight (28) days from the date the responsive pleading
would otherwise be due to file its answer or other responsive pleading to the Complaint.

5. Defendant's motion is not being made to occasion any delay in the ultimate

disposition of this case and no prejudice will result to any party.

2750656v. 1
FILCY YALE. seus 4. CN LUT oLUOo

Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 17 of 18 PageID #:21

WHEREFORE, Defendant Uber Technologies, Inc, respectfully requests that this Court
enter an order granting Uber Technologies, Inc, additional time, up to and including August 30,

2019, within which to answer or otherwise plead to Plaintiff's Complaint.

UBER TECHNOLOGIES, INC,

By: _ /s/ Stefanie L. Ferrari
Loren 8, Cohen
Bret D. Franco
Stefanie L. Ferrari
Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street, Suite 3800
Chicago, Illinois 60603-5016
312.704.0550
Loren.Cohen@wilsonelser.com
Bret.Franco@wilsonelser.com
Stefanie.Ferrari@wilsonelser.com
Firm ID 16741

 

Certificate of Service

Under penalties as provided by law pursuant to 735 [LCS 5/1-109, the undersigned certifies
that, on July 31, 2019, she submitted to the Court for filing a true and correct copy of the foregoing
instrument. Once accepted by the Court, this instrument will be served on the parties of record via
File & Serve IL email notification. ,

Francis Patrick Murphy
~ CorBoY & DEMETRIO

33 N Dearborn St—21" Floor

Chicago IL 60602

312.346.3191 “
cchlmg@corboydemetrio.com

/s/ Aimée LaFave

2750656v. |
Case: 1:19-cv-05731 Document #: 1-1 Filed: 08/26/19 Page 18 of 18 PageID #:22

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS .
COUNTY DEPARTMENT—LAW DIVISION

ANGELA GRANDINETTI and
MARIO GRANDINETTI,

Plaintiffs,
Vv. Case No. 2019 L 006970

UBER TECHNOLOGIES, INC.,
a Foreign Corporation; and ZEMIN LI,

Defendants.
ORDER

This cause coming to be heard upon Defendant Uber Technologies, Inc.’s Routine Motion
for Extension of Time to Answer or Otherwise Plead, due notice having been given, and this Court
being fully advised in the premises:

IT I$ HEREBY ORDERED THAT: Defendant Uber Technologies, Inc.’s Motion is pranted, Uber
Technologies, Inc, is granted additional time, up to and including August 30, 2019, within which

to answer or otherwise plead to Plaintiff's Complaint. — 4 3 4

 

ENTERED

 

Circutt Coury «13 a6

Prepared by:

Wilson Elser Moskowitz Edelman & Dicker LLP
Attorneys for Uber Technologies, Inc.
55 West Monroe Street, Suite 3800
Chicago, Illinois 60603-5016
312.704.0550
- Firm ID 16741

2750656v.1
